DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15 are objected to because of the following informalities: “independent of rotational movement of the bicycle steer tube” (Claim 1, lines 9-10) should read --relative to the bicycle steer tube--. See also: Claim 15, lines 7-8  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “wherein rotational support assembly” (line 1) should read --wherein the rotational support assembly--.  Appropriate correction is required.
Claims 4, 12, 14 are objected to because of the following informalities: “the steer tube” (Claim 4, line 4) should read --the bicycle steer tube--. See also: Claim 12, line 3; Claim 14, line 3.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “wherein said first annular recess, said second annular recess and said steer tube channel are coaxial” (lines 2-3) should read --wherein said first annular recess and said second annular recess are coaxial--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “as recited. In claim  11” (line 1) should read --as recited in claim 11--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “as recited. In claim  13” (line 1) should read --as recited in claim 13--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 8,181,980).
Re 1, Moore discloses: a bicycle stem (12) comprising: 3a main body, said main body comprising a first end defining a steer tube channel (121) and a 4second end defining a handlebar attachment assembly (fig 4), said handlebar attachment assembly being 5configured to engage a handlebar structure therein, said steer tube channel being configured to 6receive a bicycle steer tube (11) therein, and 7a rotational support assembly (33/32/20/31) disposed at least partially within said steer tube channel (20 and 31 are disposed within 121) and 8in a contacting relation with the bicycle steer tube disposed therein (20 contacts 11), 9wherein said rotational support assembly is structured to allow rotational movement of said 10bicycle stem about an axis of said steer tube channel at least substantially independent of rotational 11movement of the bicycle steer tube (column 3, lines 14-21 describes loosening cap bolt 33 which allows 12 to be rotated relative to 11; Claim 1 does not clearly define when the rotational movement occurs, such as once fully assembled/tightened, and it is common in the art to adjust a stem relative to a steer tube by loosening a fastening mechanism and then rotating the stem relative to the steer tube which is sufficient to read on the limitations of Claim 1).
Re 2, Moore discloses: wherein said rotational support assembly comprises 13at least one bearing (20; the simplest example of a plain bearing is a shaft rotating in a hole; in the instant case, stem rotates relative to 20 and thus 20 is effectively a shaft rotating in the hole of stem and thus 20 is a plain bearing; see definition of plain bearing at “Plain bearing,” Wikipedia Page, dated by Wayback Machine to 1/8/2020) coaxially disposed within said steer tube channel.
Re 3, Moore discloses: wherein rotational support assembly further 15comprises at least one compression ring (32) disposed against an end of said at least one bearing (fig 4 illustrates 32 disposed against end of 20).
Re 15, Moore discloses: a bicycle stem (12) assembly mountable to a bicycle steer tube (11), said bicycle stem assembly comprising: 3a main body, 4a mounting channel (121) disposed through said main body, 5a rotational support assembly (31/32/33/20) disposed at least partially within said mounting channel (31 and 20 disposed within 121), said 6rotational support assembly being structured to allow rotational movement of said bicycle stem 7about an axis of said mounting channel at least substantially independent of rotational movement 8of the bicycle steer tube (column 3, lines 14-21 describes loosening cap bolt 33 which allows 12 to be rotated relative to 11; Claim 15 does not clearly define when the rotational movement occurs, such as once fully assembled/tightened, and it is common in the art to adjust a stem relative to a steer tube by loosening a fastening mechanism and then rotating the stem relative to the steer tube which is sufficient to read on Claim 15), 9said rotational support assembly comprising at least one bearing (20; the simplest example of a plain bearing is a shaft rotating in a hole; in the instant case, stem rotates relative to 20 and thus 20 is effectively a shaft rotating in the hole of stem and thus 20 is a plain bearing; see definition of plain bearing at “Plain bearing,” Wikipedia Page, dated by Wayback Machine to 1/8/2020) disposed within said 10mounting channel and at least one compression ring (32) disposed against an end of said at least one 11bearing.  
Re 1216, Moore discloses: wherein said at least one bearing 13comprises a first bearing and a second bearing coaxially disposed within said mounting channel (fig 4 illustrates two of 20 within 121).
Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Schranz (US 2018/0326255).
Re 1, Schranz discloses: a bicycle stem (fig 154, 5420) comprising: 3a main body, said main body comprising a first end defining a steer tube channel (channel that receives 5480) and a 4second end defining a handlebar attachment assembly (903), said handlebar attachment assembly being 5configured to engage a handlebar structure therein, said steer tube channel being configured to 6receive a bicycle steer tube (combination of 5430 and steering tube described in paragraph [0317]; 5480 is part of 5430 which is received within steer tub channel) therein, and 7a rotational support assembly (5445) disposed at least partially within said steer tube channel (fig 154) and 8in a contacting relation with the bicycle steer tube disposed therein (5445 contacts 5480 of 5430), 9wherein said rotational support assembly is structured to allow rotational movement of said 10bicycle stem about an axis of said steer tube channel at least substantially independent of rotational 11movement of the bicycle steer tube (see figs 155-156, rotational movement happens during normal operation of the device once assembled).
Re 2, Schranz discloses: wherein said rotational support assembly comprises 13at least one bearing (paragraph [0317] describes 5445 as bearings) coaxially disposed within said steer tube channel (fig 154).
Re 7, Schranz discloses: wherein said rotational support assembly comprises a first rotary bearing and a second rotary bearing each coaxially disposed within said steer tube 3channel (fig 154 illustrates 5445 comprises two bearings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Schranz (US 2018/0326255) in view of Moore (US 8,181,980).
Re 1, Schranz discloses: a bicycle stem (fig 154, 5420) comprising: 3a main body, said main body comprising a first end defining a steer tube channel (channel that receives 5480) and a 4second end defining a handlebar attachment assembly (903), said handlebar attachment assembly being 5configured to engage a handlebar structure therein, and 7a rotational support assembly (paragraph [0317] describes 5445 as bearings) disposed at least partially within said steer tube channel (fig 154), 9wherein said rotational support assembly is structured to allow rotational movement of said 10bicycle stem about an axis of said steer tube channel at least substantially independent of rotational 11movement of the bicycle steer tube (see figs 155-156, rotational movement happens during normal operation of the device once assembled).
Schranz does not disclose: said steer tube channel being configured to 6receive a bicycle steer tube therein, the rotational support assembly contacts the bicycle steer tube.
Moore teaches: said steer tube channel (121) being configured to 6receive a bicycle steer tube (11) therein, the rotational support assembly (each 20) contacts the bicycle steer tube.
With the clamping portion (5430) of Schranz interpreted as being a separate, distinct feature from the steer tube, Schranz does not disclose that the steer tube channel receives the bicycle steer tube because it instead receives the extension member (5480) of the clamping portion (5430). Schranz thus differs from Claim 1 by the elimination of the clamping portion (5430) and having the stem (5420) directly receive the steer tube. Moore teaches a manner in which the stem (12) directly receives the steer tube.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have eliminated the clamping portion (5430) of Schranz and provided the stem (5420) of Schranz as directly receiving the steer tube, and thus to have provided Schranz with: said steer tube channel being configured to 6receive a bicycle steer tube therein, the rotational support assembly contacts the bicycle steer tube; as taught by Moore, for the purpose of eliminating the clamping portion (5430) of Schranz, and thus decreasing the number of components and complexity of the device.
Re 2, Schranz further discloses: wherein said rotational support assembly comprises 13at least one bearing (paragraph [0317] describes 5445 as bearings) coaxially disposed within said steer tube channel (fig 154).
Re 7, Schranz further discloses: wherein said rotational support assembly comprises a first rotary bearing and a second rotary bearing each coaxially disposed within said steer tube 3channel (fig 154 illustrates 5445 comprises two bearings).
Claim(s) 3-6, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Schranz (US 2018/0326255) in view of Moore (US 8,181,980), as applied to Claim 2 and 7 above, in view of Lin (US 2011/0121537).
Re 3, the resulting combination of the second interpretation of Schranz in view of Moore discloses the limitations of Claim 2 (see rejection above).
Schranz does not disclose: wherein rotational support assembly further 15comprises at least one compression ring disposed against an end of said at least one bearing.
Lin teaches: wherein rotational support assembly further 15comprises at least one compression ring (see fig 6, 30/40 is compression ring; fig 6 also illustrates a compression ring for lower bearing) disposed against an end of said at least one bearing, for the purpose of providing a watertight and dustproof cover (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the second interpretation of Schranz with: wherein rotational support assembly further 15comprises at least one compression ring disposed against an end of said at least one bearing; as taught by Lin, for the purpose of preloading the bearings and providing a watertight and dustproof cover.
Re 4, the resulting combination of the second interpretation of Schranz in view of Lin (subsequently referred to as “Schranz et al”) discloses: wherein said at least one compressing ring 17comprises an inner wedge surface (Lin, fig 6 illustrates each of 30/40 and bottom compression ring having inner wedge surface disposed between bearing and 90 and thus limitations disclosed by resulting combination) disposed at least partially between an inner surface of said at 18least one bearing and an outer surface of the steer tube.
Re 5, Schranz et al discloses: wherein said main body comprises at least one 20annular recess (Lin, 93 includes recesses where bearings are disposed and thus limitation disclosed in resulting combination) disposed on one end of said steer tube channel, said at least one bearing being 21disposed at least partially within said at least one annular recess (see Lin, fig 6).  
Re 226, Schranz et al discloses: at least one compression ring axially aligned with and disposed against said at least one bearing (Lin, fig 6 illustrates 30/40 and compression ring for bottom bearing disposed against bearings, and thus limitations disclosed by resulting combination).  
Re 48, Schranz et al discloses: wherein said steer tube channel comprises a first 5annular recess and a second annular recess, wherein said first annular recess, said second annular 6recess and said steer tube channel are coaxial (Lin, fig 6 illustrates bearings disposed within annular recesses and thus limitations disclosed by resulting combination).  
Re 79, Schranz et al discloses: wherein said first rotary bearing is disposed within 8said first annular recess and said second rotary bearing is disposed within said second annular 9recess (see Lin, fig 6, and thus limitations disclosed by resulting combination).   
Re 1010, Schranz et al discloses: said first annular recess is disposed at a first, 11upper end of said steer tube channel and wherein said second annular recess is disposed at a second, 12lower end of said steer tube channel (see Lin, fig 6, and thus limitations disclosed by resulting combination).  
Re 1311, Schranz et al discloses: a first pressing ring (Lin, fig 6, 30/40 pressed against upper bearing and thus disclosed by resulting combination) axially 14aligned with and disposed against said first rotary bearing.  
Re 1512, Schranz et al discloses: wherein said first pressing ring comprises an inner 16wedge surface disposed at least partially between an inner surface of said first rotary bearing and 17an outer surface of the steer tube (see Lin, fig 6, and thus limitations disclosed by resulting combination).  
Re 1813, Schranz et al discloses: a second pressing ring axially 19aligned with and disposed against said second rotary bearing (see Lin, fig 6, compression ring pressed against lower bearing and thus limitations disclosed by resulting combination).  
Re 2014, Schranz et al discloses: wherein said second pressing ring comprises an 21inner wedge surface disposed at least partially between an inner surface of said second rotary bearing and the outer surface of the steer tube (see Lin, fig 6, and thus limitations disclosed by resulting combination).  
Re Page 22 of 2415, Schranz et al discloses: a bicycle stem assembly mountable to a bicycle steer tube (Schranz, paragraph [0317] discloses bicycle steer tube), said bicycle stem assembly comprising: 3a main body (Schranz, 5420), 4a mounting channel disposed through said main body (Schranz, mounting channel is portion that receives 5480; Moore, 121 extends through 12 and thus limitations disclosed by resulting combination), 5a rotational support assembly (Schranz, bearings 5445) disposed at least partially within said mounting channel (Schranz, fig 154), said 6rotational support assembly being structured to allow rotational movement of said bicycle stem 7about an axis of said mounting channel at least substantially independent of rotational movement 8of the bicycle steer tube (Schranz, see figs 155-156, rotational movement happens during normal operation of the device once assembled), 9said rotational support assembly comprising at least one bearing (Schranz, 5445 are bearings) disposed within said 10mounting channel and at least one compression ring (Lin, fig 6 discloses compression rings for each of upper and lower bearings, and thus limitations disclosed by resulting combination) disposed against an end of said at least one 11bearing.  
Re 1216, Schranz et al discloses: wherein said at least one bearing 13comprises a first bearing and a second bearing coaxially disposed within said mounting channel (Schranz, fig 154 discloses two sets of bearings).  
Re 1417, Schranz et al discloses: wherein said at least one compression 15ring comprises a first compression ring (Lin, fig 6, 30/40 and thus limitations disclosed by resulting combination) axially disposed against an end of said first bearing and a 16second compression ring (Lin, fig 6 illustrates compression ring pressed against lower bearing and thus limitations disclosed by resulting combination) coaxially disposed against an end of said second bearing.  
Re 1718, Schranz et al discloses: wherein said mounting channel comprises 18a first annular recess and a second annular recess, said first bearing being seated within said first 19annular recess and said second bearing being seated within said second annular recess (see Lin, fig 6, and thus limitations disclosed by resulting combination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656